Adams, J.
By Chap. 26 of the statutes of 1870 it is provided that: “The owner of any stock trespassing upon the improved lands of another shall pay to the owner of Ihe land so damaged the actual amount of the damages so sustained. The person who is in possession of the land so trespassed upon may distrain any trespassing stock and retain the same in some safe place at the expense of the owner thereof until said damages are paid.” In Little v. McGuire, 38 Iowa, 663, it was held that the said statute was in force without submission to vote in a county. It was also held in the same case that the statute makes the owner of stock liable for damages committed without inquiry as to whether the premises trespassed upon are inclosed with fences or not. The instruction, therefore, given by the Circuit Court was erroneous.
Bevebsed.